LACOMBE, Circuit Judge.
Every creditor and every stockholder of the building association was duly notified of this hearing, and with a single exception not one of them interposes any objection, while both defendants likewise assent. The single objector is a judgment creditor to the amount of 87,000, and no proceedings here taken should be allowed to interfere with *1023or reduce his security. If parties interested will file a hond In the amount of §7,500, conditioned to make good whatever loss he may sustain by reason of his being deprived of any remedy available to him against property of the association, which has been taken possession of by the receiver, the motion will be granted, and receiver continued. If no such bond is filed within one week, the motion will be denied, the temporary receivership vacated, and the receiver heretofore appointed by this court directed to turn over all property in his possession to the receiver who has subsequently been appointed by the state court.